Citation Nr: 1443446	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to a left knee condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 

INTRODUCTION

The Veteran had active service from August 1988 to December 1988 and from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying, among other issues, the issue remaining on appeal.  This issue was previously remanded by the Board in January 2013 for further evidentiary development.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Seattle, Washington.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

During the pendency of this claim, service connection for a left knee disability was granted in a March 2013 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran's right knee disability did not manifest during, or as a result of, active military service.  

2.  The Veteran's right knee disability was neither caused by, nor aggravated by, his service-connected left knee disability.  






CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in April 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also notified him as to how VA determines the proper disability rating and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2013, and VA has obtained these records as well as the records of the Veteran's private medical treatment.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its January 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked him to identify additional evidence.  He was also scheduled for a VA medical examination in March 2013 in which the examiner addressed the etiology of the claimed right knee condition.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that he is entitled to service connection for a right knee disability.  Specifically, the Veteran has asserted that this condition is secondary to his now service-connected left knee disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition was neither caused by, nor aggravated by, a left knee disability, nor did it manifest during, or as a result of, active military service.  As such, service connection for a right knee disability is not warranted.  

The Board will first address the Veteran's contention that his right knee disability is secondary to his service-connected left knee disability.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Veteran testified in July 2012 that he had favored his right knee, putting a strain on his right leg because he was trying to take stress off of the left leg.  In light of this contention, the Veteran was afforded a VA examination in March 2013.  The examiner reviewed the claims file and physically examined the Veteran.  He opined that it was less likely as not that this condition was secondary to his left knee condition or that it was aggravated beyond the natural progression by his left knee condition.  The examiner explained that the right knee examination was normal today.  The Veteran's symptoms were only intermittent, occurring approximately four times per year.  These symptoms are consistent with a patellofemoral syndrome, which was noted to be very common as one ages.  The Veteran did not walk with a limp and did not have major deformity of the left knee.  There was no major deformity of the left knee that scientifically could cause his right knee condition or aggravate it beyond the natural progression.  The record contains no other competent evidence linking the Veteran's right knee disability to his service-connected left knee disability.  

The Board has also considered whether service connection may be established on a direct basis.  However, the preponderance of the evidence of record demonstrates that the right knee disability did not manifest during, or as a result of, active military service.  The Veteran's service treatment records do not reflect that he suffered a right knee injury during military service.  There is also no finding of a right knee disability or a prior injury to the right knee in the March 1991 separation examination.  Finally, the Veteran testified in July 2012 that he had never injured his right knee.  As such, there is no evidence of a chronic condition during military service.  

Likewise, post-service treatment records fail to reflect that the Veteran suffers from a right knee disability that manifested during, or as a result of, active military service.  The record does not contain any evidence of treatment for a right knee condition following separation.  The first evidence of a right knee condition is the Veteran's claim of July 2007.  The Veteran reported that his right knee condition first manifested in 1994.  However, during the March 2013 VA examination, the Veteran indicated that his right knee did not start to bother him until 2005.  

The preponderance of the above evidence demonstrates that service connection for a right knee disability - either on a direct basis or as secondary to a service-connected left knee disability - is not warranted.  There is no evidence of an injury of the right knee or treatment for right knee symptomatology during active duty.  Furthermore, the Veteran has repeated that he did not suffer an injury to the right knee during military service.  He has also not claimed that he has suffered from right knee symptomatology since active duty, but rather, that it started at least several years after separation.  The record contains no competent evidence linking this condition to military service, and the March 2013 VA examiner concluded that the Veteran's right knee was essentially normal, only resulting in intermittent symptoms.  This was consistent with the aging process.  Finally, the March 2013 VA examiner concluded that it was less likely than not that the right knee disability was either caused by or permanently aggravated by a left knee disability, as there was no major deformity of the left knee that scientifically could cause or aggravate his right knee condition.  As such, the preponderance of the evidence of record demonstrates that service connection for a right knee disability is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for a right knee disability.  He has testified that he in fact favors his right leg due to his left knee disability.  While the Board has considered this testimony, the record does not reflect that the Veteran has the requisite training or expertise to offer an opinion linking a current right knee disability to his gait.  The VA examiner of record found no evidence of a limp or a major deformity that would either cause, or aggravate, the right knee.  As such, the Veteran's assertions fail to reflect that service connection for a right knee disability is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, must be denied.


ORDER

The claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


